Citation Nr: 0417676	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1999, for an award of service connection for degenerative 
joint disease of the lumbar spine, due to trauma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an effective date earlier than January 12, 
1999, for service connection for degenerative joint disease 
of the lumbar spine, the residuals of trauma.  

The veteran testified at a hearing at the RO before a member 
of the Board in February 2004.  


FINDINGS OF FACT

1.	Service connection for the residuals of an injury of the 
low back was denied by the RO in an August 1991 rating 
decision.  The veteran submitted his notice of disagreement 
with this decision and a statement of the case was issued.  
The veteran did not submit a timely substantive appeal, and 
the decision became final.  

2.	The veteran's application to reopen a claim for service 
connection for low back injury residuals was denied by rating 
decision of the RO in March 1995, without appeal by the 
veteran.  

3.	The veteran's application to reopen a claim for service 
connection for the residuals of a back injury was received by 
the RO on January 12, 1999.  

4.	Service connection, on the basis of new and material 
evidence, was granted by the RO in a decision dated in June 
1999, effective January 12, 1999.  




CONCLUSION OF LAW

The proper effective date for an award of compensation 
benefits based upon an award of service connection for 
degenerative joint disease of the lumbar spine, due to trauma 
is January 12, 1999.  38 U.S.C.A. § 5110(a), (b); 
38 C.F.R. §§ 3.156, 3.400 (a), (q), (r).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

It is noted that the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case furnished in May 2002 and that the 
veteran was furnished a letter in April 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  In April 
2003, the appellant responded that he had no further evidence 
to submit in this matter.  He reaffirmed this in testimony 
given at his hearing on appeal in February 2004.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded a VA examination during the course of this claim and 
had a hearing on appeal.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The record shows that the veteran's original claim for 
compensation benefits, including a claim for service 
connection for the residuals of a back injury, was submitted 
to the RO in May 1991.  Service connection was denied by 
rating action of the RO in August 1991 on the basis that, 
while the service medical records showed complaints of back 
pain and muscle spasm during service, the examination at 
separation from active duty did not demonstrate a back 
disorder.  Private medical evidence subsequent to service 
showed that the veteran was treated for back pain in 1988 
that he developed after working loading trucks.  There was no 
opinion relating any current complaints of back pain with 
those noted while the veteran was on active duty.  

The veteran evidenced disagreement with the denial and a 
statement of the case was issued.  The veteran did not submit 
a timely appeal and the decision became final.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) 
(2003); Roy v. Brown, 5 Vet. App. 554 (1993).  

The veteran submitted an application to reopen his claim for 
service connection for the residuals of a low back injury in 
April 1994.  At that time, he submitted a statement of 
medical treatment, dated in August 1984, that he had a 
complaint of lower back pain of two to three days duration 
and that he did considerable work lifting heavy objects.  It 
was noted that he had had multiple back strains in the past.  
There was no mention of service.  By rating decision dated in 
March 1995, the RO denied the application to reopen the 
claim.  The veteran did not appeal this decision and it 
became final.  Id.

On January 12, 1999, an application was received from the 
veteran, who again requested that his claim for service 
connection for the residuals of an injury of the low back be 
reopened.  In a statement dated in April 1999, a private 
physician noted that the veteran had degenerative disc 
disease of the lumbar spine and rendered an opinion that the 
disc disease had been progressive over the many years from an 
original injury that the veteran sustained while in service.  
In report of a May 1999 examination, a VA physician confirmed 
this opinion.  

On the basis of these medical opinions, the RO, in a June 
1999 decision, granted service connection for degenerative 
joint disease of the lumbar spine, effective January 12, 
1999.  The veteran did not appeal the assignation of this 
effective date.  In May 2001, the veteran requested that 
retroactive benefits be awarded for his service connected low 
back disorder.  

The veteran testified at a hearing before a member of the 
Board in February 2004.  At that time, he indicated that he 
believed that his compensation benefits should have been made 
effective in 1991, at the time of his initial claim for 
service connection.  He stated that he had continuously 
prosecuted his claim since his original application for 
benefits and that the evidence utilized for the grant of 
service connection was essentially the same as that of record 
at the time of the earlier denials.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be on the basis of fact found, generally, 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 
C.F.R. § 3.400,(a), (q), (r).  

The veteran contends that he submitted a claim for service 
connection in 1991 and that he continuously prosecuted the 
claim since that time.  The record; however, shows that 
service connection was denied without timely appeal by the 
veteran in 1991 and that an application to reopen the claim 
for service connection was denied in 1995, again without 
appeal.  Review of the evidence fails to show that there was 
a medical opinion of record that linked the veteran's current 
back symptomatology with the complaints noted during service.  
This was accomplished in the evidence submitted in 
conjunction with the January 1999 application to reopen the 
claim for service connection.  Thus, new and material 
evidence was submitted that reopened the claim and provided 
the basis upon which the appeal could be granted.  

In cases where new and material evidence is submitted, the 
effective date of the award is, in general, the date of the 
claim.  As the veteran's claim was received on January 12, 
1999, this is the proper effective date of the award and the 
appeal must be denied.  


ORDER

Entitlement to an effective date of an award of compensation 
based upon the establishment of service connection for 
degenerative joint disease of the lumbar spine prior to 
January 12, 1999, is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




